Name: 2002/871/EC: Commission Decision of 17 October 2002 establishing a joint framework for the communication of information needed for the application of Council Regulation (EC) No 1407/2002 on State aid to the coal industry (notified under document number C(2002) 3783)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  financing and investment;  coal and mining industries;  information and information processing;  documentation;  industrial structures and policy;  economic policy
 Date Published: 2002-11-05

 Avis juridique important|32002D08712002/871/EC: Commission Decision of 17 October 2002 establishing a joint framework for the communication of information needed for the application of Council Regulation (EC) No 1407/2002 on State aid to the coal industry (notified under document number C(2002) 3783) Official Journal L 300 , 05/11/2002 P. 0042 - 0057Commission Decisionof 17 October 2002establishing a joint framework for the communication of information needed for the application of Council Regulation (EC) No 1407/2002 on State aid to the coal industry(notified under document number C(2002) 3783)(2002/871/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1407/2002 of 23 July 2002 on State aid to the coal industry(1), and in particular Article 12 thereof,Whereas:(1) In accordance with Regulation (EC) No 1407/2002, the Commission appraises the measures notified by the Member States relating to aid to the coal industry and decides on their conformity.(2) To this end, Member States are required to notify the Commission of all the financial support which they intend to grant to the coal industry during a coal production year. They must specify the nature of the support with reference to the forms of aid provided for in Regulation (EC) No 1407/2002. They must submit to the Commission all details relevant to the calculation of the production costs and their relationship to the plans notified to the Commission, particularly closure plans and/or plans for accessing coal reserves.(3) In order to be able to evaluate compliance with the conditions and criteria laid down for the granting of aid, the Commission needs to have at its disposal detailed, comparable and verifiable information. Accordingly, a joint framework for the notification by the Member States of closure plans and/or plans for accessing coal reserves and for the notification of aid to the coal industry needs to be established.(4) For the provision of information for the reference year 2001, reference should be made, for that year, to Commission Decision No 3632/93/ECSC(2) of 28 December 1993,HAS ADOPTED THIS DECISION:Article 1This Decision applies to the submission by the Member States of closure plans and/or plans for accessing coal reserves and any changes to those plans, and to the notification of the financial measures which the Member States intend to take for the benefit of the coal industry in a coal production year.Article 2For the purposes of this Decision, "production unit" means underground or opencast coal workings and related infrastructures capable of producing raw coal independently of other production units while complying the legislation of the Member State on safety and health in the extractive industries.The "production cost" and the "current production losses", as defined in Article 2(e) and (f) of Regulation (EC) No 1407/2002, shall be calculable for each production unit.Article 3To enable the Commission to evaluate compliance with the conditions and criteria laid down in Article 4 and Article 5(3) of Regulation (EC) No 1407/2002, Member States shall communicate the information referred to in Article 9(4) and Article 9(6)(b), (c), (e) and (f) of that Regulation, using the following forms:(a) forms A.1 and B.1 in Annex I to this Decision for underground production units;(b) forms A.2 and B.2 in Annex II to this Decision for opencast production units.Article 4To enable the Commission to evaluate compliance with the conditions and criteria laid down in Article 5(2) of Regulation (EC) No 1407/2002, Member States shall communicate the information referred to in Article 9(5) of that Regulation, using the following forms:(a) form A.1 in Annex I and form D in Annex III to this Decision for underground production units;(b) form A.2 in Annex II and form D in Annex III to this Decision for opencast production units.Article 5To enable the Commission to appraise the financial measures for the benefit of the coal industry during the following coal production year, Member States shall communicate the information referred to in Article 9(10) of Regulation (EC) No 1407/2002, using the following forms:(a) forms B.1 and C.1 in Annex I to this Decision for underground production units;(b) forms B.2 and C.2 in Annex II to this Decision for opencast production units.Article 6The following shall be notified in free format:(a) information relating to costs intended to be covered by aid referred to in Article 7 of Regulation (EC) No 1407/2002, in accordance with the categories of costs defined in the Annex to that Regulation;(b) the information referred to in Article 9(2), Article 9(6)(a), (d) and (g) and Article 9(7) of that Regulation.Article 7The documents obtained or compiled by the national authorities in implementing this Decision shall be centralised in the national departments and kept at the disposal of the Commission.Article 8This Decision is addressed to the Member States.Done at Brussels, 17 October 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 205, 2.8.2002, p. 1.(2) OJ L 329, 31.12.1993, p. 12.ANNEX I>PIC FILE= "L_2002300EN.004402.TIF">>PIC FILE= "L_2002300EN.004501.TIF">>PIC FILE= "L_2002300EN.004601.TIF">>PIC FILE= "L_2002300EN.004701.TIF">>PIC FILE= "L_2002300EN.004801.TIF">ANNEX II>PIC FILE= "L_2002300EN.004902.TIF">>PIC FILE= "L_2002300EN.005001.TIF">>PIC FILE= "L_2002300EN.005101.TIF">>PIC FILE= "L_2002300EN.005201.TIF">>PIC FILE= "L_2002300EN.005301.TIF">ANNEX III>PIC FILE= "L_2002300EN.005402.TIF">>PIC FILE= "L_2002300EN.005501.TIF">>PIC FILE= "L_2002300EN.005601.TIF">>PIC FILE= "L_2002300EN.005701.TIF">